      Case 19-04688-CL7                Filed 01/07/21            Entered 01/07/21 16:51:24         Doc 275-1       Pg. 1 of
                                                                     2
CSD 3010 [07/01/18]
Name, Address, Telephone No. & I.D. No.
SULLIVAN HILL REZ & ENGEL, A Professional Law Corporation
 James P. Hill, SBN 90478
 Gary B. Rudolph, SBN 101921
 Kathleen A. Cashman-Kramer, SBN
600 B Street, Suite 1700
San Diego, CA 92101
Tel.: (619) 233-4100       Fax: (619) 231-4372
Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee

          UNITED STATES BANKRUPTCY COURT
               SOUTHERN DISTRICT OF CALIFORNIA
          325 West F Street, San Diego, California 92101-6991

In Re
INTEGRATEDMARKETING.COM, dba RONI HICKS &                                 BANKRUPTCY NO.     19-04688-CL7
ASSOCIATES,
                                                          Debtor,




                                                           Plaintiff(s)

v.

                                                          Defendant(s
                                                               )


                                                           PROOF OF SERVICE
           I, Liz James                                   am a resident of the State of California, over the age of 18 years,
     and not a party to this action.
           On January 7, 2021                          , I served the following documents:

          Stipulation to Authorize Trustee’s Conduct of a 2004 Examination of Party In Interest, Aaron Smith;
           and
          Proof of Service.
     1.      To Be Served by the Court via Notice of Electronic Filing (“NEF”):
             Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
     court via NEF and hyperlink to the document. On        January 7, 2021       , I checked the CM/ECF docket for
     this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
     Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:
          Kathleen A. Cashman-Kramer Cashman-Kramer@Sullivanhill.com,
           kathylaw@san.rr.com;Rudolph@sullivanhill.com;hill@sullivanhill.com;bkstaff@sullivanhill.com;Rudolph@ecf.inforuptcy.c
           om;cashman-kramer@ecf.inforuptcy.com
          Martin A. Eliopulos elio@higgslaw.com, kimbled@higgslaw.com
          William P. Fennell william.fennell@fennelllaw.com,
           luralene.schultz@fennelllaw.com;office@fennelllaw.com;wpf@ecf.courtdrive.com;mblackburnjoniaux@fennelllaw.com;tiff
           any.zappelli@fennelllaw.com
          Gaye N. Heck gheck@bbslaw.com
          Chelsea R. Mikula chelsea.mikula@tuckerellis.com, bethany.mackay@tuckerellis.com
          R. Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com
          Ronald Peterson rpeterson@jenner.com,
           ASwingle@jenner.com;MRoot@Jenner.com;PJacobs@jenner.com;CRillo@Jenner.com
          Gary B. Rudolph rudolph@sullivanhill.com,
           hill@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;rudolph@ecf.inforuptcy.com;cashman-
           kramer@sullivanhill.com
          Maggie Schroedter schroedterm@higgslaw.com, kimbled@higgslaw.com
          Leslie Skorheim leslie.skorheim@usdoj.gov,
           USTP.Region15@usdoj.gov,tiffany.l.carroll@usdoj.gov,abram.s.feuerstein@usdoj.gov
          Ronald E. Stadtmueller ecfstadt@aol.com, res@trustesolutions.net;ecfstadt2@aol.com
          Mark Eugene Terman mark.terman@faegredrinker.com,
           cesar.ibanez@faegredrinker.com,docketgeneral@faegredrinker.com,timothy.casey@faegredrinker.com
          Todd C. Toral ttoral@jenner.com, ELamm@jenner.com
          United States Trustee ustp.region15@usdoj.gov
CSD 3010
    Case 19-04688-CL7           Filed 01/07/21       Entered 01/07/21 16:51:24            Doc 275-1       Pg. 2 of
                                                         2

   2.     Served by United States Mail:

          On January 7, 2021                 , I served the following person(s) and/or entity(ies) at the last known
   address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
   United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

Law Office of Robert J. Kolodny, APC     Dan McAllister                             Gene T. Peterson
(fka Kolodny & Pressman LLP)             Treasurer-Tax Collector                    1869 Guilder Gln
1335 Camino Del Mar                      1600 Pacific Hwy Room 162                  Escondido, CA 92029
Del Mar, CA 92014                        Attn: Bankruptcy Desk
                                         San Diego, CA 92101

Squar Milner LLP
San Diego
3655 Nobel Drive
Suite 300
San Diego, CA 92122


   3.     Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

          Under Fed.R.Civ.P.5 and controlling LBR, on                                 , I served the following person(s)
   and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
   transmission, by overnight delivery and/or electronic mail as follows:




          I declare under penalty of perjury under the laws of the United States of America that the statements made
          in this proof of service are true and correct.



          Executed on     January 7, 2021                       Liz James /s/Liz James
                          (Date)                                (Typed Name and Signature)

                                                                 600 B Street, Suite 1700
                                                                 (Address)

                                                                 San Diego, CA 92101
                                                                (City, State, ZIP Code)




 CSD 3010
